DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Such claim limitation(s) and their corresponding structures is/are (as it relates to the elected Fig. 1 embodiment): 
ignition device for igniting the gas mixture, as recited in claim 1 [Wingdings font/0xE0] a projection
a sensor for detecting and/or monitoring the flame, as recited in claim 1 [Wingdings font/0xE0] optical sensor, such as a UV or IR sensor

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 8, 11, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 20070298359 A1) in view of Miller (US 4541798 A).
Regarding claim 1, Jonsson discloses a burner for generating a flame for (i.e., capable) the combustion of process gas in a combustion chamber, comprising: 
feed lines (3, 4) for a fuel gas and for an oxidizing agent configured so that the fuel gas and oxidizing agent flow into a pre-mixing chamber (region around the end 9) to form a gas mixture, 
an ignition device (projection/tip 9, para. 19) for igniting the gas mixture contained in the pre-mixing chamber, 
an outer pipe (surrounding burner head 2, para. 19) and an inner pipe (pipe just downstream the feed lines 3, 4 for receiving the gas/air mixture from the feed lines), and 
a sensor (11) for detecting and/or monitoring the flame arranged at one end of the burner situated opposite from the pre-mixing chamber.  

Jonsson fails to disclose:
wherein each of the fuel gas and the oxidizing agent are fed into the pre-mixing chamber of the burner in a substantially cylindrical pipe configured as outer and inner pipes that are concentric relative to each other, with the fuel gas is carried in one of the outer pipe or in the inner pipe, and the oxidizing agent is carried in the other of the outer pipe or in the inner pipe. 

Miller teaches a burner, wherein each of the fuel gas and the oxidizing agent are fed into the burner in a substantially cylindrical pipe configured as outer (pipe containing 4, 11) and inner (1) pipes that are concentric relative to each other, with the fuel gas is carried in the inner pipe, and the oxidizing agent is carried in the outer pipe
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jonsson wherein each of the fuel gas and the oxidizing agent are fed into the pre-mixing chamber of the burner in a substantially cylindrical pipe configured as outer and inner pipes that are concentric relative to each other, wherein the fuel gas is carried in one of the outer pipe or in the inner pipe, and the oxidizing agent is carried in the other of the outer pipe or in the inner pipe.  The motivation to include the inner and outer pipes is to prevent the air and fuel from mixing until it reaches the premixing chamber. The modification ensures that there would not be an accidental ignition of the fuel and air upstream at the fuel and air inlets to the burner. 
Regarding claim 3, Jonsson discloses wherein the sensor is an optical sensor with an optical viewing field and wherein the flame falls within the optical viewing field of the sensor (para. 18).  
Regarding claim 4, Jonsson discloses wherein the burner has a longitudinal axis and wherein the optical sensor has a viewing axis that coincides approximately with the longitudinal axis of the burner so that the sensor detects and monitors the flame through the inner pipe (8) of the burner.  
Regarding claim 7, Jonsson fails to disclose wherein the inner pipe and the outer pipe each are electrically conductive and electrically insulated from each other with an insulator.
However, Miller teaches wherein the inner pipe and the outer pipe each are electrically conductive and electrically insulated from each other with an insulator (col. 3, lines 54-56).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Jonsson (as modified in the rejection of claim 1) wherein the inner pipe and the outer pipe each are electrically conductive and electrically insulated from each other with an insulator.  The modification ensures that there is a voltage potential between the inner pipe and outer pipe, so that a spark can be generated at the ends of the inner pipe and outer pipe. 
Regarding claim 8, Jonsson discloses wherein the sensor (Jonsson, 11) is electrically insulated vis-a-vis the inner pipe (sensor 11 is connected to the inner pipe 8, and the inner pipe is at a different electrical potential, via lead 16, than the outer pipe, which is connected to lead 17; i.e., inner pipe 8 is electrically insulated from the outer pipe).  
Regarding claim 11, Jonsson discloses an inner pipe (pipe connected to the sensor 11)  connected to an ignition adapter (14) via a connector (16) for voltage in order to generate an ignition spark from the inner pipe to the outer pipe (2) EXCEPT wherein the outer pipe is electrically grounded.  However, Miller teaches electrically grounding an outer pipe of the spark igniter “to minimize any safety hazard to the burner operator” (col. 1, lines 48-53).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jonsson wherein the outer pipe is electrically grounded to minimize any safety hazard to the burner operator.  
Regarding claim 15, Jonsson discloses a tubular connecting piece (piece containing 3 and 4) between the outer pipe (“surrounding burner head 2”, para. 19) and the sensor (11) which tubular connecting piece holds the feed line (3, 4) to the inner pipe (tubular channel just downstream the feed lines 3, 4) for the fuel gas or for the oxidizing agent.  
Regarding claim 17, Jonsson fails to disclose wherein the connector for the ignition device is provided between the connecting piece and the outer pipe.  However, see the modification made for the rejection of claims 2, 6, and 7.  Jonsson in view of Miller discloses wherein the connector (15) for the ignition device is provided between the connecting piece (portion containing the fuel inlet 7) and the outer pipe (pipe containing 4, 11)
Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 20070298359 A1) in view of in view of Miller (US 4541798 A), as applied to claim 1, and further in view of De Meirsman (US 4639717 A).
Regarding claim 5, Jonsson fails to disclose wherein a glass pane is arranged between the burner and the sensor.  However, De Meirsman teaches a glass pane (16, Fig. 6) arranged between a viewing tube (81) and the flame sensor (13).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jonsson wherein a glass pane is arranged between a viewing tube (tube connected to the flame sensor 11 in Jonsson) and the sensor (11) of Jonsson, which is a location between the burner and the sensor.  The motivation to combine is to protect the flame sensor from the heat and from the combustion products.
Regarding claim 16, modified Jonsson discloses wherein the glass pane with the sensor is arranged at one end of the substantially cylindrical connecting piece (piece containing feed lines 3, 4 of Jonsson), and the outer pipe (Jonsson, 2) that is electrically insulated (outer pipe is electrically insulated from the inner pipe 5 of Jonsson in order to generate a spark) is arranged at the other end EXCEPT an insulator for electrically insulating the outer pipe.  
However, Miller teaches an insulating sheathing for the lead wire 15 (col. 4, lines 26-28) that electrically insulates an outer pipe (pipe surrounding the inner pipe 1) from the inner pipe (1).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jonsson to include an insulating sheathing for the electrical lead (Jonsson, 16), so that there is a voltage maintained between the lead wires (Jonsson; 16, 17) even if the lead wires cross, and so that the burner operator is not exposed to the high voltage.


Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 
Applicant asserts: 
In contrast, claim I as amended requires a premixing chamber as well as an ignition device for igniting the mixture in the premixing chamber. Neither of these features are taught or suggested by Miller. Instead, Miller teaches away from premixing the gas and oxidant, and teaches away from providing a premixing chamber. To achieve the objectives of the invention of Miller, Miller feeds the gases out of the burner separately and ignites them only when outside of the burner. 

Moreover, Miller does not show each of the fuel gas and the oxidizing agent being fed into a premixing chamber of the burner in a substantially cylindrical pipe configured as concentric outer and inner pipes. Nor does Miller show carrying the fuel gas in one of the concentric outer or inner pipes, and carrying the oxidizing agent in the other of the concentric pipes. 

Examiner’s response:
The Examiner respectfully disagrees that Miller teaches away from premixing the fuel and oxidant in a premixing chamber.  A different burner configuration, without more, would not lead a person skilled in the art from arriving at the claimed invention.  Miller does not mention a premixing chamber; therefore, it cannot be said that Miller teaches away from having a premixing chamber.  

Applicant asserts: 
It is only with hindsight reasoning that the Examiner proposes to modify Jonsson with features of Miller, such as a premixing chamber (not shown in either reference) and concentric pipes to carry the fuel and the oxidizing agent to a premixing chamber. Such modifications are contrary to Miller, which maintains separation of the fuel gas and the oxidizing agent until both are outside of the burner.


Examiner’s response:
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the motivation to combine Jonsson with Miller was not gleaned from Applicant’s disclosure.  

Applicant asserts: 
Therefore, even if the combination of Jonsson and Miller were attempted, the burner as claimed in claim I would not result. Neither reference shows feed lines for a fuel gas and for an oxidizing agent configured so that the fuel gas and oxidizing agent flow into a pre-mixing chamber to form a gas mixture. Neither reference shows each of the fuel gas and the oxidizing agent being fed into a pre-mixing chamber of the burner in a substantially cylindrical pipe configured as outer and inner pipes that are concentric relative to each other, with the fuel gas being carried in one of the outer pipe or in the inner pipe and the oxidizing agent being carried in the other of the outer pipe or in the inner pipe and feeding them to a pre-mixing chamber.


Examiner’s response:
Jonsson discloses a premixing chamber for receiving a fuel-air mixture, and where the mixture contained in the premixing chamber is ignited by an ignition device.  Miller teaches outer and inner pipes for delivering air and fuel through the burner and into an ignition device.  The combination discloses where the outer and inner pipes deliver air and fuel through the burner and into an ignition device of the premixing chamber.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762